In the case ofState ex rel. Richards v. Moore et al., 152 S.C. 455,150 S.E., 269, the Supreme Court had before it for determination questions pertaining to the constitutionality of Act No. 297 of the General Assembly of the year 1929, commonly referred to as "The State Highway Bond Act" (36 Stats., page 670). The late Chief Justice, Honorable R.C. Watts, Mr. Justice Cothran, and I were of the opinion that the Act was in conflict with the Constitution of the State. Mr. Justice Stabler and Mr. Justice Carter were of the opinion that the Act was constitutional. Under the provisions of Section 12 of Article 5 of the Constitution, there being "involved a question of constitutional law * * * upon the determination of which the entire Court" was "not agreed," the Chief Justice, as required of him by the Constitution, called "to the assistance of the Supreme Court all of the Judges of the Circuit Court." Upon the hearing of the cause by the Justices of the Supreme Court and the Circuit Judges, as the Constitution plainly required to be done, the Court as then constituted, commonly called the Court en banc, by a majority of the Judges assembled, declared the Act under consideration in conformity with all the provisions of the Constitution of the State.
In the case of Citizens Bank v. Heyward, 144 S.C. 365,142 S.E., 651, 652, the Court en banc held, under the provisions of the Constitution to which I have referred, that the decision of the Court en banc in a cause was "final and conclusive."
I am bound by the decisions of the Court en banc in the two cases mentioned above, to hold that the Act of the General Assembly mentioned before is constitutional. I have no right at this time, under the Constitution of the State, to question the correctness of the decision of the Court en *Page 550 banc. Being so bound, I must, and do concur in the opinion of Mr. Justice Stabler in this case.